McGINLEY, Judge,
dissenting.
I respectfully dissent for the reasons set forth in my separate opinion in Bennett v. Workmen’s Compensation Appeal Board (Hartz Mountain Corporation), 158 Pa.Commonwealth Ct. 547, 632 A.2d 596 (1993), remanded, 537 Pa. 433, 644 A.2d 729 (1994). Further, I believe that where a claimant has declined a job, and that job becomes unavailable due to plant closings, the claimant is not foreclosed from pursuing a modification and receiving total disability benefits. Where a claimant proves that employment is no longer procurable, I see no reason to require that his reinstatement petition be denied. To qualify for a reinstatement of benefits, a claimant need only prove that, through no fault of his own, his earning power is once again adversely affected by the injury which gave rise to his original claim. Our Supreme Court remanded Bennett to be decided in accordance with Dillon v. Workmen’s Compensation Appeal Board (Greenwich Collieries), 536 Pa. 490, 640 A.2d 386 (1994). The Court in Dillon held that a claimant may be entitled to a modification of a referee’s decision and to receive total disability benefits, where an award of partial disability had been based upon a stipulation that no jobs were available, by proving the lack of work availability, even though there is no change in claimant’s physical status. Dillon overrules Spinabelli v. Workmen’s Compensation Appeal Board (Massey Buick, Inc.), 149 Pa.Commonwealth Ct. 362, 614 A.2d 779 (1992), petition for allowance of appeal denied, 533 Pa. 654, 624 A.2d 112 (1993), and controls here.